UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (X)QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-31398 NATURAL GAS SERVICES GROUP, INC. (Exact name of registrant as specified in its charter) Colorado 75-2811855 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 508 W. Wall St., Ste 550 Midland, Texas79701 (Address of principal executive offices) (432) 262-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 8, Common Stock, $.01 par value 12,093,833 NATURAL GAS SERVICES GROUP, INC. Part I - FINANCIAL INFORMATION Item 1.Financial Statements UnauditedCondensed Consolidated Balance Sheets Page 1 UnauditedCondensed Consolidated Income Statements Page 2 UnauditedCondensed Consolidated Statements of Cash Flows Page 3 Notes to Unaudited Condensed Consolidated Financial Statements Page 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Page 9 Item 3.Quantitative and Qualitative Disclosures about Market Risk Page 14 Item 4.Controls and Procedures Page 15 Part II- OTHER INFORMATION Item 1.Legal Proceedings Page 15 Item 1A.Risk Factors Page 15 Item 6.Exhibits Page 16 Signatures Page 17 PART I – FINANCIAL INFORMATION Item 1.Financial Statements NATURAL GAS SERVICES GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts) (unaudited) December 31, March 31, 2008 2009 ASSETS Current Assets: Cash and cash equivalents $ 1,149 $ 2,741 Short-term investments 2,300 — Trade accounts receivable, net of doubtful accounts of $177 and $221, respectively 11,321 10,321 Inventory, net of allowance for obsolescence of $500 and $150, respectively 31,931 29,496 Prepaid income taxes 244 243 Prepaid expenses and other 87 195 Total current assets 47,032 42,996 Rental equipment, net of accumulated depreciation of $24,624 and $26,923, respectively 111,967 115,044 Property and equipment, net of accumulated depreciation of $6,065 and $6,367, respectively 8,973 8,709 Goodwill, net of accumulated amortization of $325, both periods 10,039 10,039 Intangibles, net of accumulated amortization of $1,198 and $1,524, respectively 3,020 2,946 Other assets 19 19 Total assets $ 181,050 $ 179,753 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $ 3,378 $ 3,378 Accounts payable 8,410 2,627 Accrued liabilities 3,987 3,119 Current income tax liability 110 171 Deferred income 38 142 Total current liabilities 15,923 9,437 Longterm debt, less current portion 6,194 5,350 Line of credit 7,000 7,000 Deferred income tax payable 21,042 23,034 Other long term liabilities 441 564 Total liabilities 50,600 45,385 Contingencies (Note 7) Stockholders’ equity: Preferred stock, 5,000 shares authorized, no shares issued or outstanding — — Common stock, 30,000 shares authorized, par value $0.01;12,094 and 12,094 shares issued and outstanding, respectively 121 121 Additional paid-in capital 83,937 84,058 Retained earnings 46,392 50,189 Total stockholders' equity 130,450 134,368 Total liabilities and stockholders' equity $ 181,050 $ 179,753 See accompanying notes to these unaudited condensed consolidated financial statements. 1 NATURAL GAS SERVICES GROUP, INC. CONDENSED CONSOLIDATED INCOME STATEMENTS (in thousands, except earnings per share) (unaudited) Three months ended March 31, 2008 2009 Revenue: Sales, net $ 9,626 $ 6,929 Rental income 9,010 12,788 Service and maintenance income 297 308 Total revenue 18,933 20,025 Operating costs and expenses: Cost of sales, exclusive of depreciation stated separately below 6,393 4,529 Cost of rentals, exclusive of depreciation stated separately below 3,404 4,689 Cost of service and maintenance, exclusive of depreciation stated separately below 208 215 Selling, general, and administrative expense 1,350 1,577 Depreciation and amortization 2,125 2,958 Total operating costs and expenses 13,480 13,968 Operating income 5,453 6,057 Other income (expense): Interest expense (241 ) (160 ) Other income (expense) 233 (47 ) Total other income (expense) (8 ) (207 ) Income before provision for income taxes 5,445 5,850 Provision for income taxes (1,928 ) (2,053 ) Net income $ 3,517 $ 3,797 Earnings per share: Basic $ 0.29 $ 0.31 Diluted $ 0.29 $ 0.31 Weighted average shares outstanding: Basic 12,085 12,094 Diluted 12,144 12,094 See accompanying notes to these unaudited condensed consolidated financial statements. 2 NATURAL GAS SERVICES GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three months ended March 31, 2008 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 3,517 $ 3,797 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 2,125 2,958 Deferred taxes 5,312 2,053 Employee stock options expense 95 121 Loss on disposal of assets — 4 Changes in current assets and liabilities: Trade accounts receivables, net 1,196 1,000 Inventory, net (3,721 ) 2,540 Prepaid income taxes and prepaid expenses 438 (107 ) Accounts payable and accrued liabilities 1,732 (6,651 ) Current income tax liability (3,468 ) — Deferred income 796 104 Other 18 — NET CASH PROVIDED BY OPERATING ACTIVITIES 8,040 5,819 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (8,064 ) (5,824 ) Purchase of short-term investments (187 ) — Redemption of short-term investments 4,500 2,300 Proceeds from sale of property and equipment — 19 NET CASH USED IN INVESTING ACTIVITIES (3,751 ) (3,505 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from line of credit 500 — Proceeds from other long-term liabilities, net — 123 Repayments of long-term debt (1,845 ) (845 ) Repayments of line of credit (1,100 ) — Proceeds from exercise of stock options 22 — NET CASH USED IN FINANCING ACTIVITIES (2,423 ) (722 ) NET CHANGE IN CASH 1,866 1,592 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 245 1,149 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 2,111 $ 2,741 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $ 290 $ 164 Income taxes paid $ 84 $ — See accompanying notes to these unaudited condensed consolidated financial statements. 3 NATURAL GAS SERVICES GROUP, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (1) Basis of Presentation and Summary of Significant Accounting Policies The accompanying unaudited condensed consolidated financial statements present the condensed consolidated results of our company taken from our books and records.
